                    19-13887-mg                Doc 30            Filed 02/24/20 Entered 02/24/20 21:58:21                                     Main Document
                                                                              Pg 1 of 3

 Fill in this information to identify the case:
 Debtor name ApplianceSmart, Inc.
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                     Check if this is an
                                                YORK
 Case number (if known):         19-13887                                                                                                             amended filing




Official Form 204
AMENDED Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders
                                     12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ALMO                                                                                                                                                                   $304,183.58
 PO Box 536251
 Pittsburgh, PA
 15253-5904
 Cumulus                                                        KQRS                                                                                                      $43,585.00
 3280 Peachtree
 Road, NW
 Atlanta, GA 30305
 Electrolux Home                                                                                                                                                        $227,774.92
 Products
 North America
 PO Box 212237
 Augusta, GA 30907
 Fisher Paykel                                                                                                                                                          $108,857.39
 PO Box 740919
 Los Angeles, CA
 90074-0919
 Graceland Retail                                               Judgment lien                                       $935,904.42                        $0.00            $935,904.42
 2017, LLC
 250 Civic Center
 Drive
 Suite 500
 Columbus, OH 43215
 Hopkins Mainstreet II,                                         Obtained judgment       Disputed                    $229,165.48                        $0.00            $229,165.48
 LLC                                                            lien against bank
 c/o Douglass E.                                                account within
 Turner                                                         90-days prior to
 33 South 6th Street, #                                         filing
 4160
 Minneapolis, MN
 55402
 JanOne, Inc. fka                                               Second priority                                  $2,826,210.90             $3,053,375.52              $1,361,037.71
 ARCA Inc.                                                      blanket lien
 175 Jackson Avenue
 North
 Suite 102
 Hopkins, MN 55343

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    19-13887-mg                Doc 30            Filed 02/24/20 Entered 02/24/20 21:58:21                                     Main Document
                                                                              Pg 2 of 3


 Debtor    ApplianceSmart, Inc.                                                                               Case number (if known)         19-13887
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Live Ventures                                                                                                                                                            $59,339.03
 Incorporated
 325 E Warm Springs
 Rd #102
 Las Vegas, NV 89119
 Martin Drive, LLC                                              Law suit - past due                                                                                     $265,281.26
 14675 Martin Street                                            rent
 Eden Prairie, MN
 55344
 Matt's Moving, LLC                                                                                                                                                       $58,097.50
 105 State Street So
 Saint Paul, MN 55107
 New Leaf                                                                                                                                                                 $82,235.08
 909 Lake Carolyn
 Parkway
 Irving, TX 75039
 Samsung Electronics                                                                                                                                                      $50,228.69
 AmericaInc
 12869 Collection
 Center Drive
 Chicago, IL 60693
 Seventy Three                                                                                                                                                            $75,681.61
 Seventy LLC
 c/o Grootwassink
 Real Estate
 14675 Martin Dr Ste
 200
 Eden Prairie, MN
 55344
 StarTribune                                                                                                                                                              $87,549.98
 P.O. Box 790445
 Saint Louis, MO
 63179-0445
 Taurus USLF                                                                                                                                                              $57,513.36
 c/o Taurus
 Management Svcs
 LLC
 610 N Wymore Road
 #200
 Maitland, FL 32751
 The Hartford                                                                                                                                                           $237,389.87
 PO Box 660916
 Dallas, TX
 75266-0916
 Valassis                                                                                                                                                               $234,320.90
 Communications, Inc.
 19975 Victor Parkway
 Livonia, MI 48152
 Valassis                                                                                                                                                               $186,131.68
 Communications, Inc.
 19975 Victor Parkway
 Livonia, MI 48152


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    19-13887-mg                Doc 30            Filed 02/24/20 Entered 02/24/20 21:58:21                                     Main Document
                                                                              Pg 3 of 3


 Debtor    ApplianceSmart, Inc.                                                                               Case number (if known)         19-13887
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Valassis                                                                                                                                                                 $57,073.06
 Communications, Inc.
 19975 Victor Parkway
 Livonia, MI 48152
 Whirlpool Corporation                                          Third priority          Disputed                 $3,334,784.63             $3,053,375.52              $3,334,784.63
 2000 M-63 MD7590                                               secured facility
 Benton Harbor, MI
 49022-2692




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
